Citation Nr: 0015081	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-07 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected fractured right (major) proximal humerus 
with traumatic arthritis, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased disability evaluation for 
service-connected fractured right (major) distal radius with 
traumatic arthritis, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in pertinent 
part, granted separate increased disability ratings of 10 
percent, effective August 1996, for both the appellant's 
service-connected fractured right (major) proximal humerus 
with traumatic arthritis and the appellant's service-
connected fractured right (major) distal radius with 
traumatic arthritis.  The appellant subsequently filed a 
timely notice of disagreement and substantive appeal of this 
decision.

The case was previously before the Board in January 1999, 
when it was remanded for an additional examination of the 
appellant and medical opinions.  The requested development 
was then completed.  In September 1999, the RO assigned an 
increased disability rating of 20 percent, effective August 
1996, for the appellant's service-connected fractured right 
(major) distal radius with traumatic arthritis.  The Board 
now proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected fractured right (major) 
proximal humerus with traumatic arthritis is currently 
manifested by: forward flexion to 143 degrees; abduction to 
138 degrees; external rotation to 47 degrees; internal 
rotation to 46 degrees; objective signs of painful motion, 
instability, tenderness and weakness; no edema, effusion or 
redness; and subjective complaints of pain on motion and use.  
X-ray examination of the right shoulder revealed an old 
fracture of the neck of the humerus and no other bony 
abnormalities.

3.  The veteran's service-connected fractured right (major) 
distal radius with traumatic arthritis is currently 
manifested by: right forearm supination to 71 degrees and 
pronation to 64 degrees; right wrist dorsiflexion to 57 
degrees, palmer flexion to 64 degrees, radial deviation to 15 
degrees, and ulnar deviation to 38 degrees; objective signs 
of painful motion, instability, tenderness and weakness; no 
edema, effusion or redness; and subjective complaints of pain 
on motion and use.  X-ray examination of the right wrist, 
performed in March 1999, revealed no acute fracture or 
dislocation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected fractured right (major) 
proximal humerus with traumatic arthritis have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, and 4.71a, Diagnostic Codes 5010-
5203 (1999).

2.  The criteria for a disability rating in excess of 20 
percent for service-connected fractured right (major) distal 
radius with traumatic arthritis have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, and 4.71a, Diagnostic Codes 5010-
5213 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veteran contends, in essence, that his service-connected 
fractured right (major) proximal humerus with traumatic 
arthritis and his service-connected fractured right (major) 
distal radius with traumatic arthritis warrant increased 
disability ratings in excess of those currently assigned.  
Specifically, the veteran claims that these conditions are 
manifested by decreased strength and a reduced range of 
motion, with pain and discomfort.  

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  His assertion that his 
service-connected disorders have increased in severity is 
plausible. See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a). 

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).


II.  Factual Background

The veteran served on active duty in the United States Navy 
from September 1968 to November 1969.  The RO has retrieved 
the veteran's service medical records and they appear to be 
complete.  A review of his inservice records revealed 
treatment for a fractured right proximal humerus and a 
minimally impacted fractured distal radius of the right 
(major) arm following an altercation with four individuals in 
December 1968.  

In March 1995, the RO issued a rating decision granting 
service connection for fractured right (major) proximal 
humerus with traumatic arthritis and for fractured right 
(major) distal radius with traumatic arthritis.  That rating 
decision assigned noncompensable (0 percent) disability 
ratings for both of these conditions.

Medical treatment reports, dated December 1995 to November 
1999, were retrieved from B. Johnson, M.D., K. Willis, M.D., 
the Crestwood Medical Center, and VA medical centers in 
Birmingham and Huntsville, Alabama.  A review of these post 
service medical records revealed treatment for a variety of 
conditions, including renal insufficiency, diabetes mellitus 
and heart disease.  

In October 1996, a VA examination for joints was conducted.  
The report of this examination noted the veteran's complaints 
of pain and loss of motion in his right wrist and shoulder.  
Physical examination revealed a well-healed scar over the 
right shoulder.  No swelling was indicated.  Range of motion 
testing of the right shoulder revealed "[f]orward flexion 12 
degrees to 90 degrees to 180 degrees, internal rotation 0 
degrees to 45 degrees, external rotation 0 degrees to 90 
degrees, abduction 0 degrees to 90 degrees to 140 degrees."  
Range of motion of the right wrist revealed forward flexion 
to 52 degrees, extension to 22 degrees, radial deviation to 
10 degrees, and ulnar deviation to 6 degrees.  X-ray 
examination of the right wrist was normal.  X-ray examination 
of the right shoulder revealed an old healed fracture of the 
neck of the right humerus.  The report concluded, in 
pertinent part, with diagnoses of: (1) old fracture of right 
shoulder with open reduction and internal fixation with 
resultant scarring, loss of motion and traumatic arthritis; 
and (2) old fracture of the right wrist with loss of motion, 
traumatic arthritis.  

A treatment summary report, dated in January 1997, was 
received from K. Willis, M.D.  In his report, Dr. Willis 
indicated that he had evaluated the veteran for "persistent 
left neck, shoulder, and scapular pain status post motor 
vehicle accident with suspected whiplash injury and facet 
arthropathy."  The report also noted that the veteran was 
being treated for diabetes mellitus and was in need of a 
cardiac transplant.  A conservative treatment program was 
recommended.  A treatment report, dated in February 1997, 
noted the veteran's complaints of neck and left shoulder 
pain.  The report concluded with a diagnosis of chronic 
intractable left neck and shoulder pain syndrome.  

In April 1997, a hearing was conducted before the RO.  At 
that hearing, the veteran testified that he experienced pain 
from his neck down into the back side of his right shoulder.  
He also indicated that his right shoulder condition caused 
numbness and tingling in his right arm.  The veteran 
testified that he retired back in 1992 due to his nonservice-
connected heart condition and that he had not re-injured his 
right shoulder at anytime following his discharge from the 
service.  In discussing his grip strength in the right hand, 
the veteran indicated that "I can hold on to things pretty 
well as far as grip go[es]."  See Personal Hearing 
Transcript, p. 10 (April 18, 1997).  He also noted that his 
pain is mostly in his right shoulder and elbow.

A treatment report, dated in July 1997, noted the veteran's 
complaints of constant left posterior shoulder pain.  The 
report noted a diagnosis of chronic intractable left neck and 
shoulder pain syndrome status post motor vehicle accident 
with whiplash injury.  A treatment summary report, dated in 
July 1997, noted that the veteran has "been able to maintain 
fairly normal functional status with Lorcet Plus taken 3-4 
times daily."  

In August 1997, the RO issued a rating decision that denied 
service connection for residuals of a dislocated right elbow 
and neck injury.  The veteran was notified of this decision 
that same month.  He did not file an appeal of this decision, 
and it became final.  38 U.S.C.A. § 7105(c) (West 1991).  

A treatment report, dated in January 1998, noted the 
veteran's complaints of continuing shoulder pain.  The report 
noted that "[h]is worse pain is while lying down at night."  
An April 1998 treatment report noted the veteran's complaints 
of neck and left shoulder pain.  It also indicated that 
"[l]ying down seems to aggravate the pain and makes him feel 
like his head is heavy."  The veteran described the pain as 2 
of 10 in severity.  The report concluded with a diagnosis of 
chronic intractable left neck and shoulder pain syndrome 
status post motor vehicle accident with whiplash injury.  A 
treatment report, dated in October 1998, noted the veteran's 
complaints of bilateral shoulder pain.  The report also noted 
that the veteran "reports that he is waking up at night due 
to voiding because his sugar is out of control."  An X-ray 
examination of the cervical spine, performed in January 1999, 
noted that screws were present in the mandible suggesting a 
previous osteotomy.  It also noted permanent osteophytes 
along the ventral aspect of the C3-C4 and a bony fusion 
between C6-C7, which appeared to be a congenital anomaly.

In March 1999, a second VA examination of the joints was 
conducted.  The report of this examination noted the 
veteran's complaints of pain, weakness, stiffness, 
instability and fatiguability in his right arm and wrist.  
The veteran denied any swelling, heat, redness or locking.  
Physical examination revealed objective evidence of painful 
motion, instability, weakness and tenderness.  There was no 
edema, effusion, redness or heat.  The report noted that the 
veteran's right upper extremity movements were guarded and 
that the motion stops where pain begins.  
The following ranges of motion were reported:

Range of motion of the shoulder:
Forward flexion on the right 143 degrees.
Forward flexion on the left 172 degrees.
Abduction on the right 138 degrees.
Abduction on the left 173 degrees.
External rotation on the right 47 
degrees.
External rotation on the left 88 degrees.
Internal rotation on the right 46 
degrees.
Internal rotation on the left 87 degrees.
. . . . . . .

Forearm supination right 71 degrees.
Forearm supination left 82 degrees.
Forearm pronation right 64 degrees.
Forearm pronation left 78 degrees.
Wrist dorsiflexion right 57 degrees.
Wrist dorsiflexion left 65 degrees.
Wrist palmer flexion on the right 64 
degrees.
Wrist palmer flexion on the left 78 
degrees.
Wrist radial deviation on the right 15 
degrees.
Wrist radial deviation on the left 19 
degrees.
Wrist ulnar deviation on the right 38 
degrees.
Wrist ulnar deviation on the left 43 
degrees.

X-ray examination of the right shoulder revealed an old 
healed fracture of the right humeral neck with mild 
degenerative arthritic changes of the acromioclavicular 
joint.  X-ray examination of the right wrist revealed no 
acute fracture or dislocation.  The examination report 
concluded with a diagnosis of post traumatic degenerative 
joint disease of the right shoulder, elbow and wrist 
following trauma with loss of function due to pain.  The VA 
examiner also noted that he had reviewed the veteran's claims 
file prior to the examination. 

X-ray examination of the right shoulder, performed in January 
and September 1999, revealed an old fracture of the neck of 
the humerus and no other bony abnormalities.  Internal and 
external rotation were demonstrated.  A treatment report, 
dated in September 1999, noted the veteran's complaints of 
right shoulder pain.


III.  Analysis

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated. Id.  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1999).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1999).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).

These factors do not specifically relate to muscle or nerve 
injuries independent of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1999).

A. Increased Disability Evaluation for Service-Connected 
Fractured Right (Major) Proximal Humerus with Traumatic 
Arthritis

The veteran's service-connected fractured right (major) 
proximal humerus with traumatic arthritis is currently 
evaluated as 10 percent disabling under Diagnostic Codes 5010 
and 5203.  He alleges that the symptoms resulting from this 
condition warrant assignment of an increased disability 
evaluation.

Pursuant to Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis pursuant to Diagnostic Code 5003.  
Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Id.  In 
the absence of limitation of motion, degenerative arthritis 
is evaluated at 10 percent where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and at 20 percent where there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations. Id.  Diagnostic Code 5003 does not provide 
disability ratings in excess of 20 percent.

Pursuant to Diagnostic Code 5203, a 10 percent rating is 
warranted for malunion of the clavicle or scapula, or for 
nonunion of the clavicle or scapula without loose movement.  
A 20 percent rating is warranted for dislocation of the 
clavicle or scapula, or for nonunion of the clavicle or 
scapula with loose movement. 38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (1999).  

Under Diagnostic Code 5201, limitation of motion of the major 
arm at the shoulder level is assigned a 20 percent disability 
rating.  Limitation of motion of the major arm midway between 
the side and shoulder level is assigned a 30 percent 
disability rating.  Limitation of motion of the major arm to 
25 degrees from side warrants a 40 percent disability rating. 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999).

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees. 38 C.F.R. § 
4.71, Plate I (1999).  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder. Id.

After a thorough review of the veteran's claims file, the 
Board concludes that the veteran's service-connected 
fractured right (major) proximal humerus with traumatic 
arthritis is most appropriately rated as 10 percent 
disabling.  Although the veteran's most recent treatment 
report noted objective signs of painful motion, weakness and 
instability in the right shoulder, there is no medical 
evidence of record showing a dislocation, nonunion or 
malunion of the veteran's clavicle or scapula.  X-ray 
examination of the right shoulder revealed an old healed 
fracture of the right humeral neck and mild degenerative 
changes of the acromioclavicular joint.  

In making its determination herein, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The evidence shows that the veteran's right 
shoulder complaints consist primarily of pain on use, with 
weakness and fatigueability.  Nevertheless, the report of his 
most recent VA examination, dated in March 1999, noted a 
range of motion for the right shoulder of forward flexion to 
143 degrees, abduction to 138 degrees, external rotation to 
47 degrees and internal rotation to 46 degrees.  A treatment 
report, dated in July 1997, noted that the veteran was "able 
to maintain fairly normal functional status."  It also noted 
that the veteran had been diagnosed with intractable left 
neck and shoulder pain syndrome due to a post service 
automobile accident.  Although the range of motion of the 
veteran's right shoulder is limited, it still does not meet 
the criteria for a compensable limitation of motion of the 
arm under Diagnostic Code 5201.  While the veteran certainly 
experiences some functional loss as a result of his right 
shoulder condition, the rating schedule does not require a 
separate rating for pain. Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  Moreover, Diagnostic Code 5003 requires that the 
"[l]imitation of motion be objectively confirmed by . . . 
satisfactory evidence of painful motion."  Under theses 
circumstances, the Board concludes that the currently 
assigned 10 percent disability rating adequately compensates 
the veteran for his service-connected right shoulder 
disability and for any increased functional loss he may 
experience with physical activities above the shoulder level. 
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The veteran's contentions on appeal have been accorded 
careful and compassionate consideration; however, the Board 
finds that the recent medical findings discussed above are 
more probative of the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, 
the Board concludes the preponderance of the evidence in this 
case is against the criteria for the next higher schedular 
evaluation for a right shoulder disorder.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5010-5201 (1999).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
As noted above, Diagnostic Code 5203 allows for an 
alternative rating based on the impairment of function of 
contiguous joint.  Thus, a separate rating for the veteran's 
limitation of motion in the right shoulder would not be 
permitted. See 38 C.F.R. § 4.14 (1999); VAOPGCPREC 23-97 
(O.G.C. Prec. 23-97) and VAOPGCPREC 9-98 (O.G.C. Prec. 9-98).

B. Increased Disability Evaluation for Service-Connected 
Fractured Right (Major) Distal Radius with Traumatic 
Arthritis

The RO evaluated the veteran's service-connected fractured 
right (major) distal radius with traumatic arthritis as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 and 5213 (1999).  Pursuant to Diagnostic Code 5010, 
traumatic arthritis is rated as degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
When the limitation of motion of the joint involved is 
noncompensable under the appropriate Diagnostic Code for 
limitation of motion, a 10 percent disability rating is 
appropriate for the arthritic joint affected by limitation of 
motion. Such noncompensable limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Pursuant to Diagnostic Code 5213, a 20 percent rating is 
warranted when limitation of pronation of the major forearm 
is lost beyond the last quarter of the arc and the hand does 
not approach full pronation.  A 30 percent evaluation 
requires that motion of the major forearm be lost beyond the 
middle of the arc.

In reviewing the relevant evidence of record, the Board finds 
that the limitation of motion that has been reported in 
recent years is not to a degree that would support a rating 
in excess of 20 percent under Diagnostic Code 5213.  The 
veteran's most recent VA examination for joints, performed in 
March 1999, revealed a range of motion of the right wrist to 
include dorsiflexion to 57 degrees, palmer flexion to 64 
degrees, radial deviation to 15 degrees and ulnar deviation 
to 38 degrees.  The report also noted that the right forearm 
exhibited supination to 71 degrees and pronation to 64 
degrees.  X-ray examination of the right wrist, performed in 
March 1999, revealed no acute fracture or dislocation.  The 
evidence of record does not show the loss of motion of the 
right major forearm beyond middle of arc. 

In view of these findings and the lack of evidence to 
establish symptomatology to meet the criteria for an 
increased disability evaluation, entitlement to an increased 
disability evaluation beyond the currently assigned 20 
percent is not shown.  In reaching this conclusion, the 
functional impairment that can be attributed to pain or 
weakness has been taken into account; however, any pain 
affecting strength and motion is not shown to a degree beyond 
that contemplated by the current schedular evaluation.  See 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010 
and 5203 (1999).  That is, while the veteran's right forearm 
is symptomatic, including pain and weakness on use, there is 
no clinical indication that his symptoms result in any 
additional functional limitation to a degree that would 
support a rating in excess of 20 percent.  At the hearing 
conducted in April 1997, the veteran described the grip 
strength as "pretty well as far as grip go[es]."  Thus, the 
Board concludes that the 20 percent disability rating 
assigned adequately compensates the veteran for his service-
connected fracture of the right (major) distal radius with 
traumatic arthritis and for any increased functional loss he 
may experience with physical activities as a result of this 
condition.  See Sanchez-Benitez v. West 13 Vet. App. 282 
(1999); DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

In making its determination herein, the Board considered 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Pursuant to Diagnostic Code 5210, nonunion of the radius and 
ulna, with a flail false joint, warrants a 50 percent 
evaluation when the major upper extremity is involved. 38 
C.F.R. 4.71a, Diagnostic Code 5210 (1999).  Under Diagnostic 
Code 5211, impairment of the ulna of the major arm 
characterized by nonunion of the ulna in the upper half, with 
false movement, without loss of bone substance or deformity, 
warrants a 30 percent evaluation. 38 C.F.R. 4.71a, Diagnostic 
Code 5211 (1999).  Under Diagnostic Code 5212, a 30 percent 
disability is warranted for radius impairment of major 
extremity if characterized by nonunion in upper half, with 
false movement, without loss of bone substance or deformity. 
38 C.F.R. § 4.71a, Diagnostic Code 5212 (1999).  Under 
Diagnostic Code 5213, a 30 percent evaluation is warranted 
for impairment of supination and pronation, including 
limitation for pronation beyond middle of arc or hand fixed 
in full pronation. 38 C.F.R. § 4.71a, Diagnostic Code 5213 
(1999).

However, Diagnostic Code's 5210, 5211, 5212, and 5213 do not 
provide a basis for an increased evaluation in excess of the 
currently assigned 20 percent.  The veteran's service-
connected fractured right (major) distal radius with 
traumatic arthritis is primarily manifest by limitation of 
motion of the wrist joint with pain. There is no medical 
evidence of nonunion of the radius and ulna, with a flail 
false joint; impairment of the ulna characterized by nonunion 
of the ulna in the upper half; impairment of the radius 
characterized by nonunion in upper half; or impairment of 
supination and/or pronation, with limitation of pronation, 
motion lost beyond last quarter of arc, the hand does not 
approach full pronation; or ununited fracture of the head of 
the radius. 38 C.F.R. §§ 4.71a, Diagnostic Codes 5210, 5211, 
5212, and 5213.

Based on the foregoing, the Board finds that the veteran's 
service-connected fractured right (major) distal radius with 
traumatic arthritis is most appropriately evaluated at 20 
percent under Diagnostic Codes 5003, 5010, 5203. See 38 
C.F.R. §§ 4.41, 4.59, 4.71a; Schafrath, 1 Vet. App. at 595-
596.


ORDER

Entitlement to an increased disability evaluation in excess 
of 10 percent for service-connected fractured right (major) 
proximal humerus with traumatic arthritis is denied.

Entitlement to an increased disability evaluation in excess 
of 20 percent for service-connected fractured right (major) 
distal radius with traumatic arthritis is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

